DETAILED ACTION
This action is in reply to the submission filed on 11/09/2021.
Claims 1-25 are currently pending and have been examined under the effective filing date of 11/11/2020.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-25 are rejected under 35 U.S.C. 101.
Step 1: the claims fall under statutory categories of processes and/or machines.
Step 2A Prong 1: the claims recite: creating a customizable payment event; receiving payment channel or dispute data and updating the customizable payment event based on the data.  Additionally, claim 21 recites receiving a first payment authorization, executing a first transaction based on the payment channel data. These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers certain methods of organizing human activity, specifically commercial interactions. 
Step 2A Prong 2: While the benefits of computing technology applied to methods of organizing human activity are recognized, said judicial exception is not integrated into a practical application because the claims as a whole, looking at the additional elements of: a computer based system, generating a token linked to the customizable payment event (claim 1), a processor, a tangible non-transitory memory (claims 8 and 15), a communication channel via an administrator portal, a customer access point, a recipient device (claim 21) individually and in combination, merely use a computer as a tool to perform the abstract idea (see MPEP 2106.05f.) These limitations are recited at a high level of generality (i.e. as a general purpose computer performing the claimed abstract ideas) such that it amounts to no more than mere instructions to apply the exception using a general purpose computer component. Therefore, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, and the claim is directed to an abstract idea.
Step 2B: Step 2B: Said claims recite additional elements as listed above, which are not sufficient to amount to significantly more than the judicial exception because, as mentioned in Step 2A Prong 2, they use a general purpose computer device and/or computing technologies to perform an abstract idea in such a way that amounts to no more than mere instructions to apply the exception using a general purpose computer component.  Mere instructions to apply an exception using a general purpose computer cannot provide an inventive concept. Generating a token linked to a customizable payment event is a well-known, routine and conventional function performed by computer hardware.  MPEP 2106.05(a)(II), Affinity Labs. A token is a basic component of source code. https://www.computerhope.com/jargon/t/token.htm, 10/17/2017.  
Additionally, the claims recite: transmitting the first event token to a user device.  These recitations are simply appending well‐understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception ‐ see MPEP 2106.05(d)(II) – receiving or transmitting data over a network.  Therefore, the claim is not patent eligible. 
Claims 2-7, 9-14, 16-20 and 22-24 serve to narrow the scope of the abstract idea of the independent claims and introduce neither a new abstract idea nor additional limitations that are significantly more/a practical application of an abstract idea.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that forms the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-21 and 23-25 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Pourfallah et al. (Pub. No. US 2018/0025334 A1.)
Regarding Claims 1, 8 and 15, Pourfallah discloses a method comprising: 
creating, by a computer based system, a customizable payment event; (Pourfallah ¶0472; the healthcare provider's POS sends the user's proposed payment amount to an acquirer for the healthcare provider)
generating, by the computer based system, a first event token linked to the customizable payment event; (Pourfallah ¶0503; account issuer may generate and send a token for account access 931 to the B2B-PAY)
transmitting, by the computer based system, the first event token to a user device; (Pourfallah ¶0503; send token)
receiving, by the computer based system, at least one of a payment channel data or a dispute data; (Pourfallah ¶0503; This payment is seen in step 1028b where the physician's POS receives a wireless communication from the user's web-enabled mobile device)
and updating, by the computer based system, the customizable payment event based on at least one of the payment channel data or the dispute data. (Pourfallah ¶0493; the B2B-PAY server 920 may constantly, periodically, and/or intermittently send inquiries to the healthcare benefit sponsor entity 970 for available balance updates…¶0560; the user may also dispute the transaction 1524 or archive the receipt 1526)
Claim 8 is rejected on the basis of claim 1 with additionally: a processor and a tangible, non-transitory memory configured to communicate with the processor and having instructions that cause the processor to perform operations. (Pourfallah ¶0644; transaction handler 2202 can include one or a plurality or networks and switches 2202. Each network/switch (ns) 2202 can be a mainframe computer in a geographic location different than each other network/switch (ns) 2202, where ‘ns’ is an integer from one to NS, and where NS can be as large as a four-digit integer or larger.)
Claim 15 is rejected on the basis of claim 1 with additionally: an article of manufacture including a non-transitory tangible computer readable storage medium having instructions that cause the computer based system to perform operations. (Pourfallah ¶0644; transaction handler 2202 can include one or a plurality or networks and switches 2202. Each network/switch (ns) 2202 can be a mainframe computer in a geographic location different than each other network/switch (ns) 2202, where ‘ns’ is an integer from one to NS, and where NS can be as large as a four-digit integer or larger.)

Regarding Claims 2, 9 and 16, Pourfallah teaches the method of claim 1, further comprising: 
receiving, by the computer based system, an invoice data; (Pourfallah ¶0053; healthcare provider 110 may issue a medical bill 106a,)
determining, by the computer based system, a payable invoice based on the invoice data; (Pourfallah ¶0053; medical bill 106a, which may comprise information such as … bill code 105c, proposed insurance amount and user's co-pay amount.)
associating, by the computer based system, the payable invoice with a customer data; (Pourfallah ¶0053; medical bill 106a, which may comprise information such as a user account number 105, user name 105b)
determining, by the computer based system, a payable amount and a payable date based on the payable invoice and the customer data; (Pourfallah ¶0053; medical bill 106a, which may comprise information such as … bill code 105c, proposed insurance amount and user's co-pay amount.)
creating, by the computer based system, the customizable payment event in response to the payable invoice based on the customer data and the payable amount. (Pourfallah ¶0054; POS terminal 109 may generate an insurance claim transaction request comprising such user information, together with the medical bill information, to the user's insurance provider 150.)

Regarding Claims 3, 10 and 17, Pourfallah teaches the method of claim 2, further comprising: 
displaying, by the computer based system, a user configurable payment event settings interface; (Pourfallah ¶0062; mobile wallet 103 may provide a prompt alert 111 to the user via a mobile user interface, … user selects “Yes” to proceed with payment with FSA, the user may need to split the purchase to pay for the eligible items 121a in the shopping cart with his FSA account and submit an amount of the drugs)
receiving, by the computer based system, a payment event settings data; (Pourfallah ¶0062; user selects “Yes” to proceed with payment with FSA, the user may need to split the purchase to pay for the eligible items 121a in the shopping cart with his FSA account and submit an amount of the drugs)
and updating, by the computer based system, the customizable payment event based on the payment event settings data. (Pourfallah ¶0062; user may submit the transaction to pay with FSA account for the healthcare products 113a.)

Regarding Claims 4, 11 and 18, Pourfallah teaches the method of claim 3, further comprising: 
starting, by the computer based system, at least one of a payment schedule process or a payment change process in response to the payment event settings data; (Pourfallah ¶0454; B2B-PAY 820 may determine a recommended payment plan 815 to the user based on the remaining amount in the user's registered payment accounts with B2B-PAY (e.g., based on the transaction nature, user's GPS location, etc.), and prompt the user to select a payment method 816.)
generating, by the computer based system, a second event token linked to the customizable payment event and based on at least one of the payment schedule process or the payment change process. (Pourfallah ¶0082; XML implementation of the payment request 2014a/b…¶0210; the XML data may include a handle, alias, token, or pointer to information stored on a payment network server)

Regarding Claims 5, 12 and 19, Pourfallah teaches the method of claim 3, further comprising: 
capturing, by the computer based system, a payment event metadata; (Pourfallah ¶0067; mobile wallet may detect the user's location)
evaluating, by the computer based system, the payment event metadata, the payment event settings data, and the customer data to determine a targeted payment event; (Pourfallah ¶0067; recommend healthcare benefit accounts for user payment by highlighting the accounts “FSA” 111 and “HAS)
and generating, by the computer based system, a second event token linked to the customizable payment event and based on the targeted payment event. (Pourfallah ¶0067; user may then tap on a “pay” button 113 of the mobile wallet to initiate a user payment transaction…¶0210; the XML data may include a handle, alias, token, or pointer to information stored on a payment network server)

Regarding Claims 6 and 13, Pourfallah teaches the method of claim 3, wherein the payment event settings data includes at least one of a new payable date, a payment channel, a partial payment amount, or a reminder date. (Pourfallah ¶0454; B2B-PAY 820 may determine a recommended payment plan 815 to the user based on the remaining amount in the user's registered payment accounts with B2B-PAY (e.g., based on the transaction nature, user's GPS location, etc.), and prompt the user to select a payment method 816.)

Regarding Claims 7, 14 and 20, Pourfallah teaches the method of claim 1, further comprising: 
receiving, by the computer based system, an autopayment enrollment confirmation; (Pourfallah ¶0453; FIG. 14B, in another embodiment, a user may select the bills 1416 option. Upon selecting the bills 1416 option, the user interface may display a list of bills and/or receipts 1416a-h from one or more merchants. Next to each of the bills, additional information such as date of visit, whether items from multiple stores are present, last bill payment date, auto-payment, number of items, and/or the like may be displayed. …¶0454; receiving a confirmation of payment selection,)
starting, by the computer based system, an autopayment process in response to the autopayment enrollment confirmation; (Pourfallah ¶0454; the B2B-PAY may process payment)
generating, by the computer based system, a second event token via the autopayment process; (Pourfallah ¶0210; XML data may include a handle, alias, token, or pointer to information stored on a payment network server, rather than encoding all of the actual data required to initiate the transaction, so that the information encoded into the QR code may be advantageously minimized.)
and executing, by the computer based system, a transaction based on the payment channel data. (Pourfallah ¶0454; healthcare provider may send confirmation of payment 818)

Regarding Claim 21, Pourfallah discloses the method comprising: 
receiving, by a computer based system, a communication channel via an administrator portal; (Pourfallah ¶0069; POS terminal may communicate the information required for submitting a purchase transaction request to a payment network to user device via Bluetooth™, Wi-Fi, SMS, text message, electronic mail, and/or other communication methods)
associating, by the computer based system, the communication channel with a recipient device; (Pourfallah ¶0069; communicate the information required for submitting a purchase transaction request to a payment network to user device)
generating, by the computer based system, a first customizable payment event associated with a first event token; (Pourfallah ¶0210; XML data may include a handle, alias, token, or pointer to information stored on a payment network server, rather than encoding all of the actual data required to initiate the transaction, so that the information encoded into the QR code may be advantageously minimized.)
transmitting, by the computer based system, the first event token via the communication channel; (Pourfallah ¶0218; user device may snap the QR code to initiate a purchase transaction for the goods and/or services associated with the QR code)
receiving, by the computer based system, via a customer access point and in response to an interaction by the recipient device with the first event token a payment channel data; (Pourfallah ¶0220; user may provide payment input into the user device, e.g., 249.)
receiving, by the computer based system, via a customer access point a first payment authorization; (Pourfallah ¶0224; user may proceed with 227 in FIG. 2D, e.g., to check-in and submit purchase item information to the B2B-PAY server 220)
and executing, by the computer based system, a first transaction based on the payment channel data. (Pourfallah ¶0224; which may in turn returns a restricted-account option alert 261 for display on the user device 205.)

Regarding Claims 23-25, Pourfallah discloses the method of claim 2, wherein the payable invoice is determined in response to at least one of an exclude flag or an available to be paid flag of the invoice data. (Pourfallah ¶0578; GUI element 1624 may describe types of payment options (e.g., payment cards, loyalty cards, NFC tags, etc.) available to the user.)

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Pourfallah et al. (Pub. No. US 2018/0025334 A1) in view of MPEP 2144.04(VI)(B) Duplication of Parts. 
Regarding Claim 22, Pourfallah discloses the claimed invention except for a second payment event and token.   It would have been obvious to one having ordinary skill in the art at the time the invention was made to perform the generating, transmitting, receiving, authenticating and executing steps in claim 22, as seen in claim 21, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

	
	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Tutor, whose telephone number is 571-272-3662.  The examiner can normally be reached Monday through Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber, can be reached at 571-270-3923.  The fax number for the organization where this application or proceeding is assigned is 571-273-5266.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free.) If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/ANT/          Examiner, Art Unit 3687                                                                                                                                                                                            
	
	/ALLEN C CHEIN/          Primary Examiner, Art Unit 3687